DETAILED ACTION
Claims 1-23 are pending and under consideration.  The present application is being examined under the pre-AIA  first to invent provisions.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/21 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the examiner.
Status of the Rejections
The claim objections are withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of Applicant’s arguments.
The 103 rejection is maintained.
The double patenting rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14 and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Biggadike et al. (US Pat. No. 7,101,866; of record IDS) in view of Taylor et al. (WO 01/98174; of record in IDS).
As to claims 1-23, Biggadike discloses a drug product comprising a dry powder inhalation device (last two paragraphs of column 3) comprising the fluticasone ester pharmaceutical compound recited by claims 1, 4, 11, 12, and 20 and solvates thereof (column 1, lines 43-63).  The device may comprise a plurality of blisters (see, e.g., st full paragraph).  
Regarding claims 2-3, the drug product also may comprise lactose as a preferred excipient (column 4, 1st full paragraph).   
As to claims 9-10 and 23, the drug inhalation device may be unit dose or multi dose (paragraph bridging columns 3-4).  
As to claims 1-23, Biggadike does not further expressly disclose that the drug product comprises a hygroscopic material as recited by the base claims such as a dessicant (claim 13) such as silica gel (claims 5-7, 16, and 21-22)  or calcium sulfate (claim 16) and which is in a state of partial hydration (claim 8), and which is packaged along with the inhalation device within an enclosure as recited by the base claims such as in a sachet (claims 7, 14, 17-18, and 22) such as in a loose sachet (claim 17) or a sachet fixed with respect to the inhalation device (claim 18).  Nor does Biggadike teach a method of producing the drug product by combining a hygroscopic material with a predetermined relative humidity with an inhalation device containing the pharmaceutical composition and enclosing the device and hygroscopic material within a package as recited by claim 12.  
Taylor, however, discloses a drug product comprising a medicament powder that is preferably a fluticasone ester (page 22, 2nd paragraph) as well as a sachet comprising a desiccant such as silica gel or calcium sulfate, and Taylor further teaches that the preferred level of moisture content varies from medicament to medicament, and st and 6th paragraphs; page 20 1st full paragraph).  The silica gel may be used in the amount of 1-10 grams (page 21, 2nd paragraph).  The silica gel is by definition in a state of partial hydration as recited by claim 8, since it is formed by the partial dehydration of metasilicic acid.  The sachet may be placed loosely inside a container, such as in an inhaler comprising the medicament powder, or alternatively as part of an assembly attached to the container, so that it would be fixed relative to the inhalation device as recited by claim 17 (page 3, 4th-5th paragraphs; page 21, 1st full paragraph).  The inhaler may be wrapped in a package to form an enclosed volume in which the inhaler and desiccant are disposed (page 7, 3rd-4th paragraphs).  Taylor teaches that packaging the medicament powder can prevent an egress of moisture into the powder which may lead to undesirable changes to the medicament such as degradation of the medicament, increase in particle size, or adherence of the particles to the walls of the carrier device resulting in reduced uptake via inhalation by the patient (page 2, 1st paragraph).  Taylor also teaches a method of reducing water ingress into a medicament powder comprising using an inhaler and desiccant of the invention (page 6, 3rd paragraph).  
 As to claims 1-23, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the fluticasone ester containing inhaler drug product of Biggadike by using a method comprising the steps of claim 12, i.e., by packaging it in the package of Taylor along with calcium sulfate or silica gel (which necessarily will possess a predetermined relative humidity as recited by claim 12 due to exposure to ambient moisture), since Taylor teaches that fluticasone ester medicament In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 17-18, it further would have been prima facie obvious to fix the position of the sachet with respect to the inhaler or to leave it loose within the package, since Taylor expressly teaches either approach as suitable when incorporating a desiccant-containing sachet in a package comprising a powder inhaler device.  
Response to Applicant’s Arguments
Applicant argues that the data in the working examples show that controlling the relative humidity within the claimed range of 20-40% using a desiccant and an overwrap package has a profound effect on the stability of the claimed compound, compared to naked devices such as the Biggadike device, wherein the FPM of the fluticasone decreases over time upon storage.  Applicant has also submitted the RELVAR ELLIPTA reference, said to disclose data confirming the critical need to control relative humidity in order to stabilize fluticasone furoate.  Applicant concludes that this effect would not have been obvious from the teachings of Biggadike in view of Taylor.  Applicant argues that Biggadike provides no suggestion for inclusion of a desiccant system or of controlling relative humidity.  Regarding Taylor, Applicant argues that this reference also  
In response, while it is true that Taylor does describe using a desiccant to absorb any residual moisture within the package, Taylor also expressly teaches at page 2, 4th paragraph that prevention of the ingress or egress of moisture from the container need not be absolute, and that under certain conditions some degree of moisture transfer is desirable:

    PNG
    media_image1.png
    243
    746
    media_image1.png
    Greyscale

Therefore, Taylor is not viewed as teaching against discovering and maintaining an optimal moisture range for a given active compound.  Additionally, Taylor expressly discloses that fluticasone ester powders may undergo undesirable changes over time, and that such changes can be prevented by packaging them with a desiccant to remove moisture, and that the optimal moisture content varies from one medicine to the next and should be determined using an optimization process in the laboratory, all as discussed in the rejection. Therefore, the fact that the compound of the claimed drug product can undergo unwanted changes in the presence of moisture, and that the rd paragraph; page 4, lines 4-19 and 29-30; page 5, lines 1-14; and page 6, 1st paragraph).  
Applicant also argues that Taylor does not disclose that the desiccant is in a state of partial hydration.
In response, the silicic gel disclosed by Taylor is inherently in a state of partial hydration as discussed in the rejection.  
Applicant also argues that Taylor does not disclose the same fluticasone ester as Biggadike, and has made of record the Dawson reference, said to show that the chemical nature of each drug can affect the physical properties of the dry powder composition, and that even a different ester of the same compound can have a very different profile.  Applicant asserts that Dawson teaches that the propionate ester of Dawson is more stable in a formulation comprising an anhydrous lactose blend than a conventional lactose monohydrate blend, and that an anhydrous lactose blend has an equilibrium relative humidity of less than 10%.  Applicant concludes that the skilled person likely would have been motivated to focus on a lower % relative humidity than 
In response, this argument is not persuasive because Taylor expressly teaches that the optimal moisture content differs from drug to drug and should be determined for each drug individually as discussed above.  Therefore, the skilled artisan would have expected that the optimal moisture content for the fluticasone ester recited by the claims and disclosed by Biggadike may be different than the optimal moisture content for the fluticasone disclosed by Taylor, thereby motivating the skilled artisan to perform an optimization process to determine the optimal moisture content for the Biggadike fluticasone ester.  Additionally, Applicant’s argument that the close structural similarity between fluticasone propionate and fluticasone furoate would have motivated the skilled artisan to focus on a lower relative humidity than the range recited by the claims in light of Dawson’s teachings appears inconsistent with Applicant’s argument that even different esters of the same compound “can have a very different profile.”  If this is so, why would the skilled artisan have assumed that the optimal relative humidity for storage of fluticasone furoate would be the same as that of fluticasone propionate simply because of their structural similarity?  
For the foregoing reasons, the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/829,484, and in view of Biggadike et al. (US Pat. No. 7,101,866) and/or Taylor et al. (WO 01/98174) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a process for producing a drug product comprising subjecting a hygroscopic material to moisture to attain a predetermined relative humidity, combining the material with a fluticasone ester of the present claims and enclosing both ingredients within a package comprising a dry powder inhalation device so that the enclosed volume has a relative humidity of 20-40%, and wherein the hygroscopic material may be a humectant or desiccant of the present claims and be present within a packet that is fixed or loose within the drug product.  
Although the copending claims do not recite the specific fluticasone ester of the claims nor a method of treating a respiratory disorder by administering the active using the drug product  nor a method of forming the drug product, nor the presence of lactose excipient, nor that the device is a multiunit device, it would have been prima facie obvious to substitute the claimed active into the copending drug product along with lactose and use it in a method of treating a respiratory disorder, because Biggadike expressly teaches the claimed active as an example of another fluticasone ester 
Response to Applicant’s Arguments
Applicant commits to filing a terminal disclaimer, but no such disclaimer has been filed.  Therefore, the rejection is maintained.
 Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Garen Gotfredson/
Examiner, Art Unit 1619


 /Patricia Duffy/Primary Examiner, Art Unit 1645